 DEAN G. SUTTON, ESQ.
 18 GREEN RD
 PO BOX 187
 SPARTA, NJ 07871
                                    IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF NEW JERSEY

                      TRUSTEE'S REPORT OF RECEIPTS AND DISBURSEMENTS AS OF 1/15/2020
                                                       Chapter 13 Case # 19-28149
    Re:       WILLIAM CHARLES HOVEY                                                  Atty: DEAN G. SUTTON, ESQ.
              14 BALCHEN WAY                                                               18 GREEN RD
              ROCKAWAY, NJ 07866                                                           PO BOX 187
                                                                                           SPARTA, NJ 07871



                                                 RECEIPTS AS OF 01/15/2020                                     (Please Read Across)

 Date                 Amount            Source Document No.             Date                Amount              Source Document No.
 10/21/2019           $325.00           6267601000                      11/04/2019          $325.00            6304579000
 12/04/2019           $325.00           6382780000                      01/06/2020          $325.00            6458391000

Total Receipts: $1,300.00 - Amount Refunded to Debtor: $0.00 = Receipts Applied to Plan: $1,300.00

                            LIST OF PAYMENTS TO CLAIMS AS OF 01/15/2020                                        (Please Read Across)




                                              CLAIMS AND DISTRIBUTIONS
                                                                               Allowed       Percent to                         Unpaid
 Claim #              Claimant Name                         Class               Claim         be Paid          Paid             Balance *
  TTE      TRUSTEE COMPENSATION                        ADMIN                                                          67.60   TBD
 ATTY      ATTORNEY (S) FEES                           ADMIN                   0.00            100.00%                 0.00           0.00
COURT      CLERK OF COURT                              ADMIN                   0.00            100.00%                 0.00           0.00
  0001     HIGHLAND CAPITAL CORPORATION                SECURED             1,030.43            100.00%                 0.00           0.00
  0004     OCEANFIRST BANK NA                          MORTGAGE ARREARS IN DEFAULT
                                                                               0.00            100.00%                 0.00           0.00
  0006     REGIONAL ACCEPTANCE CORPORATION             VEHICLE SECURED         0.00            100.00%                 0.00           0.00
  0007     ROBERT M. PIETROWICZ                        UNSECURED         583,135.72              0.00%                 0.00           0.00
  0008     ROBERT M. PIETROWICZ                        UNSECURED               0.00              0.00%                 0.00           0.00
  0010     VALLEY NATIONAL BANK                        VEHICLE SECURED         0.00            100.00%                 0.00           0.00
  0011     VALLEY NATIONAL BANK                                                0.00
                                                       MORTGAGE ARREARS IN DEFAULT             100.00%                 0.00           0.00
  0012     VALLEY NATIONAL BANK                        UNSECURED          17,345.42              0.00%                 0.00           0.00
  0014     HIGHLAND CAPITAL CORPORATION                SECURED               649.62            100.00%                 0.00           0.00
  0015     HIGHLAND CAPITAL CORPORATION                SECURED             1,424.94            100.00%                 0.00           0.00
  0016     VALLEY NATIONAL BANK                        UNSECURED          30,000.00              0.00%                 0.00           0.00

                                                                                                                          Total Paid: $67.60
                                                                                                                                See Summary

                                                             SUMMARY
Summary of all receipts and disbursements from the date the case was filed , to and including: January 17, 2020.

Receipts: $1,300.00             -   Paid to Claims: $0.00           -    Admin Costs Paid: $67.60         =   Funds on Hand: $1,232.40




                                                                Page 1 of 2
Chapter 13 Case # 19-28149

**NOTE: THIS REPORT IS NOT TO BE USED AS A PAYOFF FIGURE. ADDITIONAL ALLOWED CLAIMS AND OTHER
        VARIABLES MAY AFFECT THE AMOUNT TO COMPLETE THE PLAN.




                                              Page 2 of 2
